Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00633-CV

                     CITY OF RIO GRANDE, TEXAS, and Its Elected Officials,
                                      Appellants

                                                    v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-15-604
                             Honorable Migdalia Lopez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 10, 2019

DISMISSED

           The parties have filed a joint motion to dismiss this appeal due to settlement. We grant the

motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2); 43.2(f). Costs of the appeal are

taxed against the party who incurred them.

                                                     PER CURIAM